JUDGMENT
It is the unanimous decision of all three Judges that, according to the testimony in this case, the grandfather of Uo probably owned this land originally but the Uo Family turned it over to Fiu, the husband of Peka, and it was through her that Fiu had the possession of and the authority over the land. However, Fiu allowed the Samana *371Family to have possession and allowed them to cultivate the land for at least three generations and this is the first time that Uo has brought the matter to the attention of the High Court.
In other words, the Uo Family, through the grandfather of the present Uo, may have owned the land but through three generations, at least thirty-five years, the Samana Family have had the use and possession of the land with the full knowledge of the Uo Family and therefore, the Court decides that not only the use but the ownership of the land as well is in the present Samana.
The costs of two days in Court in the High Court are Fifty ($50.00) Dollars. That Fifty ($50.00) Dollars will be paid by Uo, the losing party, within sixty days from today.
Given under our hands and the seal of the High Court of American Samoa this sixteenth day of June, A.D., 1925.